Exhibit 10-131
(CIT LOGO) [y00150y0015002.gif]
As of September 18, 2008
Bernard Chaus, Inc. (“Client Representative”)
Cynthia Steffe Acquisition, LLC
S.L. Danielle Acquisition, LLC
800 Secaucus Road
Secaucus, New Jersey 07094
FACTORING AGREEMENT
Ladies and Gentlemen:
     We are pleased to confirm the terms and conditions that will govern our
funds in use accounting, non-borrowing, notification factoring arrangement with
each of you (the “Agreement”). This Agreement shall also amend, replace and
supersede in its entirety the Factoring Agreement between us and Cynthia Steffe
Acquisition, LLC dated January 15, 2004, as supplemented and amended and the
Factoring Agreement between us and Bernard Chaus, Inc. dated September 27, 2002.
This Agreement is intended to set forth the terms and provisions pursuant to
which we shall factor the sales created or arising on and after the date hereof.
This Agreement shall in no way be construed to, nor shall it affect, modify,
diminish or break the continuity of our ownership and/or security interest in,
as further set forth herein, all of the present and future accounts receivable
of Cynthia Steffe Acquisition, LLC, as more fully described in said Factoring
Agreement which ownership and/or security interest is hereby ratified and
confirmed by this Agreement as provided above. For all purposes hereof, this
Agreement shall apply to each of you, and the terms “you” and “your”, and terms
of like import appearing herein, in each instance shall mean each of you, except
as may be otherwise specifically noted.
     Each of you has requested that we make available the factoring and related
financial accommodations provided for in this Agreement. Your business is a
mutual and collective enterprise, and you believe that the consolidation of all
factoring and related financial accommodations under this Agreement will ease
the administration of your factoring relationship with us, all to your mutual
advantage. In order to utilize your financial powers in the most efficient and
economical manner, and in order to facilitate the factoring of your Accounts, we
will make factoring and financial accommodations to you
CIT Commercial Services
11 West 42nd Street
New York, NY 10036

 



--------------------------------------------------------------------------------



 



on a combined basis in accordance with the provisions set forth in this
agreement. Our willingness to administer your collateral security therefor on a
combined basis as more fully set forth in this Agreement is done solely as an
accommodation to you and at your request and in furtherance of your mutual and
collective enterprise. This is a joint contract between us and each of you and
each of you is hereby deemed to enter into an agreement with us on the terms
conditions contained herein, as amended; however, all Obligations, reporting,
minimum fees and other provisions are hereby consolidated for the purposes of
this joint agreement.
1. SALE OF ACCOUNTS
You sell and assign to us, and we purchase as absolute owner, all accounts
arising from your sales of inventory or rendition of services, including those
under any trade names, through any divisions and through any selling agent and
excluding any and all cash on delivery sales, cash before delivery sales and
credit card sales (collectively, the “Accounts” and individually, an “Account”).
2. CREDIT APPROVAL
2.1 Requests for credit approval for all of your orders must be submitted to our
Credit Department via computer by either: (a) On-Line Terminal Access, or
(b) Electronic Batch Transmission. If you are unable to submit orders via
computer, then orders can be submitted over the phone, by fax or in writing. All
credit decisions by our Credit Department (including approvals, declines and
holds) will be sent to the Client Representative daily by a Credit Decisions
Report, which constitutes the official record of our credit decisions. Credit
approvals will be effective only if shipment is made or services are rendered
within thirty (30) days from the completion date specified in our credit
approval. Credit approval of any Account may be withdrawn by us any time before
delivery is made or services are rendered.
2.2 We assume the Credit Risk on each Account approved in the Credit Decision
Report. “Credit Risk” means the customer’s failure to pay the Account in full
when due on its longest maturity solely because of its financial inability to
pay. If there is any change in the amount, terms, shipping date or delivery date
for any shipment of goods or rendition of services (other than accepting returns
and granting allowances as provided in section 8 below), you must submit a
change of terms request to us, and, if such pertains to a Factor Risk Account,
then we shall advise you of our decision either to retain the Credit Risk or to
withdraw the credit approval. Accounts on which we bear the Credit Risk are
referred to collectively as “Factor Risk Accounts”, and individually as a
“Factor Risk Account”. Accounts on which you bear some or all of the risk as to
credit are referred to collectively as “Client Risk Accounts”, and individually
as a “Client Risk Account”.

2



--------------------------------------------------------------------------------



 



2.3 We shall have no liability to you or to any person, firm or entity for
declining, withholding or withdrawing credit approval on any order. If we
decline to credit approve an order and furnish to you any information regarding
the credit standing of that customer, such information is confidential and you
agree not to reveal same to the customer, your sales agent or any third party.
You agree that we have no obligation to perform, in any respect, any contracts
relating to any Accounts.
3. INVOICING
You agree to place a notice (in form and content acceptable to us) on each
invoice and invoice equivalent that the Account is sold, assigned and payable
only to us, and to take all necessary steps so that payments and remittance
information are directed to us. All invoices, or their equivalents, will be
promptly mailed or otherwise transmitted by you to your customers at your
expense. You will provide us with copies of all invoices (or the equivalent
thereof if the invoices were sent electronically), confirmation of the sale of
the Accounts to us and proof of shipment or delivery, all as we may reasonably
request. If you fail to provide us with copies of such invoices (or equivalents)
or such proofs when requested by us, we will not bear any Credit Risk as to
those Accounts.
4. REPRESENTATIONS AND WARRANTIES
4.1 You represent and warrant that: each Account is based upon a bona fide sale
and delivery of inventory or rendition of services made by you in the ordinary
course of business; the inventory being sold and the Accounts created are your
exclusive property and are not, and will not be, subject to any lien,
consignment arrangement, encumbrance or security interest other than in our
favor; all amounts are due in United States Dollars or Canadian Dollars, but
only to the extent such amounts are due from Wal-Mart’s or Sams’ Club’s
respective Canadian affiliates; all original invoices bear notice of the sale
and assignment to us; any taxes or fees relating to your Accounts or inventory
are solely your responsibility; and none of the Accounts factored with us
hereunder represent sales to any subsidiary, affiliate or parent company. You
also warrant and represent that: your customers have accepted the goods or
services and owe and are obligated to pay the full amounts stated in the
invoices according to their terms, without dispute, claim, offset, defense,
deduction, rejection, recoupment, counterclaim or contra account, other than as
to returns and allowances as provided in section 8 below (the foregoing being
referred to in this Agreement as “Customer Claims”); you and, to your knowledge,
your affiliates are not Blocked Persons (as defined in section 18.6 below); and
no Account is due from a Blocked Person. Notwithstanding section 1, you shall
not sell and assign to us any Account due from a Blocked Person.

3



--------------------------------------------------------------------------------



 



4.2 You further represent and warrant that: your legal name is exactly as set
forth on the signature page of this Agreement, Bernard Chaus, Inc. and Cynthia
Steffe Acquisition, LLC and S.L. Danielle Acquisition, LLC are each duly
organized and validly existing business organizations incorporated or registered
in the State of New York, and are qualified to do business in all states where
required; the most recent financial statements provided by you to us fairly
presents in all material respects your financial condition as of that date and
there has been no material adverse change in your financial condition since the
date of those financial statements. You agree to furnish us with such
information concerning your business affairs and financial condition as we may
reasonably request from time to time, including financial statements as of the
end of each fiscal year.
4.3 You agree that you will promptly notify us of any change in your: name,
state of incorporation or registration, location of your chief executive office,
place(s) of business, and legal or business structure. Further, you agree that
you will promptly notify us of any change in control of the ownership of your
business organization, and of significant lawsuits or proceedings against you.
5. PURCHASE OF ACCOUNTS
We shall purchase the Accounts for the gross amount of the respective invoices,
less: factoring fees or charges, trade and cash discounts allowable to, or taken
by, your customers, credits, cash on account and allowances (“Purchase Price”).
Our purchase of the Accounts will be reflected on the Statement of Account
(defined in section 10 below), which we shall render to you, which will also
reflect all credits and discounts made available to your customers.
6. ADVANCES
We do not expect to advance funds to you pursuant hereto prior to the collection
of the Accounts, but we may do so at your request in our sole discretion,
subject to such additional terms and conditions as we may reasonably request. We
have the right, at any time and from time to time, to hold any reserves we deem
reasonably necessary as security for the payment and performance of any and all
of your Obligations (defined in section 12 below). All amounts you owe us,
including all advances to you and any debit balance in your respective Client
Position Accounts (defined in section 10 below), and any Obligations, are
payable on demand and may be charged to your account at any time.

4



--------------------------------------------------------------------------------



 



7. PAYMENT OF ACCOUNTS
7.1 All payments received by us on the Accounts will be promptly applied to your
account with us after crediting your customer’s account. In exchange for such
application, we shall charge your account monthly with the cost of * * *
additional business days on all such payments at the rate charged by us in
section 14.1 below on debit balances. No checks, drafts or other instruments
received by us will constitute final payment of an Account unless and until such
items have actually been collected.
7.2 The amount of the Purchase Price of any Factor Risk Account which remains
unpaid will be deemed collected and will be credited to your account as of the
earlier of the following dates:
     (a) the date of the Account’s longest maturity if a proceeding or petition
is filed by or against the customer under any state or federal bankruptcy or
insolvency law, or if a receiver or trustee is appointed for the customer; or
     (b) the last day of the third month following the Account’s longest
maturity date if such Account remains unpaid as of said date without the
occurrence of any of the events specified in clause (a) above.
If any Factor Risk Account credited to you was not paid for any reason other
than Credit Risk, as determined in CIT’s reasonable discretion, we shall reverse
the credit and charge your account accordingly, and such Account is then deemed
to be a Client Risk Account.
8. CUSTOMER CLAIMS AND CHARGE BACKS
8.1 You must notify us promptly of any matter affecting the value,
enforceability or collectibility of any Account and of all Customer Claims. You
agree to promptly issue credit memoranda or otherwise adjust the customer’s
account upon accepting returns or granting allowances. For full invoice credit
memoranda, you agree to send duplicate copies thereof to us and to confirm their
assignment to us. We shall cooperate with you in the adjustment of Customer
Claims, but we retain the right to adjust Customer Claims on Factor Risk
Accounts directly with customers, upon such terms as we in our sole discretion
may deem advisable.
8.2 We may at any time charge back to your account the amount of: (a) any Factor
Risk Account which is not paid in full when due for any reason other than Credit
Risk as determined by us in our reasonable discretion; (b) any Factor Risk
Account which is not paid in full when due because of an act

5



--------------------------------------------------------------------------------



 



of God, civil strife, or war; (c) anticipation (interest) deducted by a customer
on any Account; (d) Customer Claims; (e) any Client Risk Account which is not
paid in full when due; and (f) any Account for which there is a breach of any
representation or warranty. A charge back does not constitute a reassignment of
an Account; provided, however, we have the right in our sole discretion to
reassign to you any Client Risk Account. We shall not bear the Credit Risk on
any Account charged back to you. We shall immediately charge any deduction taken
by a customer to your account.
8.3 We may at any time charge to your account the amount of: (a) payments we
receive on Client Risk Accounts which we are required at any time to turnover or
return (including preference claims); (b) all remittance expenses (including
incoming wire charges, currency conversion fees and stop payment fees), other
than stop payment fees on Factor Risk Accounts; (c) expenses, collection agency
fees and reasonable attorneys’ fees incurred by us in collecting or attempting
to collect any Client Risk Account or any Obligation (defined in section 12
below); (d) our fees for handling collections on Client Risk Accounts which you
have requested us to process, as provided in the Guide (see section 18.2 below);
and (e) any loss, liability, claim or expense covered by the indemnity in the
immediately following sentence. You shall each indemnify us for, and hold us
harmless against, any loss, liability claim or expense of any kind (including
attorneys’ fees and disbursements) arising from: (i) any Customer Claims,
(ii) any claim for a return of any payment on or relating to any Client Risk
Account, or (iii) any other matter, except for any claim for a return of any
payment on or relating to any Factor Risk Account and except for a claim
resulting directly from and to the extent of our gross negligence or willful
misconduct. The foregoing indemnity shall survive any termination of this
Agreement.
9. HANDLING AND COLLECTING ACCOUNTS; RETURNED GOODS
9.1 As owners of the Factor Risk Accounts, we have the right to: (a) bring suit,
or otherwise enforce collection, in your name or ours; (b) modify the terms of
payment, (c) settle, compromise or release, in whole or in part, any amounts
owing, and (d) issue credits in your name or ours. To the extent applicable, you
waive any and all claims and defenses based on suretyship. If moneys are due and
owing from a customer for both Factor Risk Accounts and Client Risk Accounts,
you agree that any payments or recoveries received on such Accounts may be
applied first to reduce our liability to you on any Factor Risk Accounts. Once
you have granted or issued a discount, credit or allowance on any Account, you
have no further interest therein. Any checks, cash, notes or other documents or
instruments, proceeds or property received with respect to the Accounts must be
held by you in trust for us, separate from your own property, and immediately
turned over to us with proper endorsements. We may endorse your name or ours on
any such check, draft, instrument or document.

6



--------------------------------------------------------------------------------



 



9.2 As owners and assignees of the Accounts and all proceeds thereof, upon our
written notice, you will, at your expense, comply with our instructions relative
to any and all returned, rejected, reclaimed or repossessed inventory (“Returned
Goods”).
10. STATEMENT OF ACCOUNT
On a monthly basis, we shall make available to the Client Representative certain
reports reflecting Accounts purchased, advances made, if any, fees and charges
and all other financial transactions between us during the applicable period
(“Reports”). The Reports that shall be made available to you include a Statement
of Account reflecting transactions in three sections: an accounts receivable
account (the “Accounts Receivable”), a client position account (the “Client
Position Account”) and a funds in use account (the “Funds In Use”). The Reports
shall be deemed correct and binding upon you and shall constitute an account
stated between us unless we receive your written statement of exceptions within
thirty (30) days after same are made available to you.
11. GRANT OF SECURITY INTEREST
11.1 You hereby assign and grant to us a continuing security interest in all of
your right, title and interest in and to all of your now existing and future
Collateral, as such term is defined in the Financing Agreement.
11.2 You agree to take all actions necessary to perfect our security interest in
collateral pledged to us hereunder subject only to Permitted Encumbrances, as
such term is defined in the Financing Agreement, and to execute such documents
as we may require to effectuate the foregoing and to implement this Agreement.
You irrevocably authorize us to file financing statements, and all amendments
and continuations with respect thereto, all in order to create, perfect or
maintain our security interest in the Collateral, and you hereby ratify and
confirm any and all financing statements, amendments and continuations with
respect thereto heretofore and hereafter filed by us pursuant to the foregoing
authorization.
12. OBLIGATIONS SECURED
The security interest granted hereunder and any lien or security interest that
we now or hereafter have in any of your other assets, collateral or property,
secure the payment and performance of all of your now existing and future
indebtedness and obligations to us, whether absolute or contingent, whether
arising under this Agreement or any other agreement or arrangement between us,
by operation of law or

7



--------------------------------------------------------------------------------



 



otherwise (“Obligations”). Obligations also includes ledger debt (which means
indebtedness for goods and services purchased by you from any party whose
accounts receivable are factored or financed by us), and indebtedness arising
under any guaranty, credit enhancement or other credit support granted by you in
our favor or issued by us on your behalf. Any reserves or balances to your
credit and any other assets, collateral or property of yours in our possession
constitutes security for any and all Obligations.
13. BOOKS AND RECORDS AND EXAMINATIONS
13.1 You agree to maintain such Books and Records concerning the Accounts as we
may reasonably request and to reflect our ownership of the Accounts therein.
“Books and Records” means your accounting and financial records (whether paper,
computer or electronic), data, tapes, discs, or other media, and all programs,
files, records and procedure manuals relating thereto, wherever located.
13.2 Upon our reasonable request, you agree to make your Books and Records
available to us for examination and to permit us to make copies or extracts
thereof. Also, you agree to permit us to visit your premises during your
business hours and to conduct such examinations as we deem reasonably necessary.
To cover our costs and expenses of any such examinations, we shall charge you a
fee for each day, or part thereof, during which such examination is conducted,
plus any out-of-pocket costs and expenses incurred by us, as provided in the
Guide (see section 18.2 below).
14. INTEREST
14.1 Interest is charged on any adjustments under this Agreement and on any
advances that may be made under section 6 above, as of the last day of each
month based on the daily debit balances in your Funds In Use account for that
month, at a rate equal to the sum of 0.5% plus the JPMorgan Rate (defined
below). The JPMorgan Rate is the per annum rate of interest publicly announced
by JPMorgan Chase Bank (or its successor) in New York, New York from time to
time as its prime rate, and is not intended to be the lowest rate of interest
charged by JPMorgan Chase Bank to its borrowers. Any change in the rate of
interest hereunder due to a change in the JPMorgan Rate will take effect as of
the first of the month following such change in the JPMorgan Rate. Interest will
be credited as of the last day of each month based on the daily credit balances
in your Funds In Use account for that month, at a rate 3% per annum below the
JPMorgan Rate (but in no event less than 0%) being used to calculate interest
for the period. All interest is calculated on a 360 day year.

8



--------------------------------------------------------------------------------



 



14.2 If you, as a client of ours, purchase goods or services from another client
of ours and your payments on these invoices are not timely received, a late
interest payment, at our then late interest rate, will be charged to your
account with us and shall be deemed an Obligation under this Agreement.
14.3 In no event will interest charged hereunder exceed the highest lawful rate.
In the event, however, that we do receive interest in excess of the highest
lawful rate, you agree that your sole remedy would be to seek repayment of such
excess, and you irrevocably waive any and all other rights and remedies which
may be available to you under law or in equity.
15. FACTORING FEES AND OTHER CHARGES
15.1 For our services hereunder, you will pay us a factoring fee or charge of
(a) * * * , (b) * * * and (c) * * * . In addition, you will pay a fee of * * *
of each Account for each thirty (30) day period or part thereof by which the
longest terms of sale applicable to such Account exceed sixty (60) days (whether
as originally stated or as a result of a change of terms requested by you or the
customer). For Accounts arising from sales to customers located outside the
fifty states of the United States of America and Puerto Rico (* * *), you will
pay us * * * of all such Accounts. All factoring fees or charges are due and
charged to your account upon our purchase of the underlying Account. Commencing
on the date occurring on the first day of the next month hereafter, the actual
factoring fees or charges paid to us by each of you on a combined basis during
any Contract Year (as hereinafter defined) or part thereof (“Period”) shall be
no less than $* * * (“Minimum Factoring Fees”); provided, however, in the event
CIT voluntarily terminates this Agreement other than upon the occurrence of an
Event of Default or the termination of this Agreement in accordance with its
terms, the Minimum Factoring Fee for such Contract Year shall be prorated based
on the number of days elapsed during such Contract Year to the effective date of
such termination . “Contract Year” shall mean the twelve-month period ending on
the initial Anniversary Date and each Anniversary Date thereafter.
15.2 You agree to pay all costs and expenses incurred by us in connection with
or in any way related to: (i) this Agreement or (ii) the preparation, execution,
administration and enforcement of this Agreement, including all reasonable fees
and expenses attributable to the services of our attorneys (whether in-house or
outside), search fees and public record filing fees. Furthermore, you agree to
pay to us our fees (as more fully set forth in the Guide, see section 18.2
below) including fees for: (a) special reports prepared by us at your request;
(b) wire transfers; (c) handling change of terms requests relating to Accounts;
and (d) your usage of our on-line computer services. Beginning on the first of
the month six months from the date hereof, you also agree to pay us our fees
for: (i) each new customer set-up on our customer accounts receivable data base
and each new customer relationship established for you; (ii)

9



--------------------------------------------------------------------------------



 



crediting your account with proceeds of non-factored invoices received by us;
and (iii) charge backs of invoices factored with us that were paid directly to
you. All such fees will be charged to your account when incurred. We may change
our fees from time to time upon notice to you; however, any failure to give you
such notice does not constitute a breach of this Agreement and does not impair
our ability to institute any such change.
15.3 Any tax or fee of any governmental authority imposed on or arising from any
transactions between us, any sales made by you, or any inventory relating to
such sales is your sole responsibility (other than income and franchise taxes
imposed on us which are not related to any specific transaction between us). If
we are required to withhold or pay any such tax or fee, or any interest or
penalties thereon, you hereby indemnify and hold us harmless therefor and we
shall charge your account with the full amount thereof.
15.4 If by November 15, 2008, you have not begun to process all invoices with us
by means of Electronic Batch Transmission, then we will charge you a factoring
fee of 0.10% of the gross face amount of all Accounts in addition to the
factoring fees as set forth in section 15.1, until such time as your invoices
are processed by means of Electronic Batch Transmission.
16. TERMINATION
16.1 At any time concurrently with or following the termination of that certain
Financing Agreement between us and the full and final payment to us of all of
your indebtedness and obligations to us thereunder, you may thereafter terminate
this Agreement only as of the third Anniversary Date; provided you have given us
at least sixty (60) days prior written notice of termination. Except as set
forth in Section 15.1 above, upon any termination of this Agreement, we shall be
entitled to the unpaid portion of the Minimum Factoring Fees, if any, for such
Period or Periods for the remainder of the term of this Agreement, as
applicable, and as provided in section 15.1 above, as of the effective date of
termination. “Anniversary Date” means the last day of the month following the
month which is one year from the date hereof, and the same date in each year
thereafter. Except as otherwise provided, we may terminate this Agreement at any
time by giving you at least ninety (90) days prior written notice of
termination. However, we may terminate this Agreement immediately, without prior
notice to you, upon the occurrence of an Event of Default (defined in section
17.1 below). Termination of this Agreement by written notice, shall only be
applicable, however, with respect whichever of you gives or is given such
notice, and any such notice shall not terminate this Agreement as to the other
of you and any such notice shall also not be applicable to, or otherwise
adversely affect the obligations hereunder of, the other of you that has not
given or been given such notice, as the case may be.

10



--------------------------------------------------------------------------------



 



16.2 This Agreement remains effective between us until terminated as herein
provided. Unless sooner demanded, all Obligations will become immediately due
and payable upon any termination of this Agreement.
16.3 All of our rights, liens and security interests hereunder continue and
remain in full force and effect after any termination of this Agreement and
pending a final accounting, we may withhold any balances in your account unless
we are supplied with an indemnity satisfactory to us to cover all Obligations.
You agree to continue to assign accounts receivable to us and to remit to us all
collections on accounts receivable, until all Obligations have been paid in
full, you have provided a backstop letter of credit with respect to such
Obligations or we have been supplied with a backstop letter of credit from an
acceptable to us with respect to such balances or an indemnity satisfactory to
us to cover all Obligations. Upon any termination of this Agreement, in addition
to, and without limitation of, our other rights hereunder, we in our sole
discretion shall have the right to confirm and verify that all Accounts created
on or before the effective date of termination have been sold and assigned to us
hereunder. In the event we determine that you have not sold and assigned to us
all such Accounts, then we shall charge your account with the aggregate amount
of the factoring fees or charges that we would have been paid if you had sold
and assigned to us all such Accounts as is required hereunder. Such amount shall
be included in the Obligations. In order to conduct such confirmation and
verification, you agree at all reasonable times to make your Books and Records
available to us for examination and to permit us to make copies or extracts
thereof. Also, you agree to permit us to visit your premises during your
business hours and to conduct such examinations as we deem reasonably necessary
to effectuate the foregoing confirmation and verification.
17. EVENTS OF DEFAULT AND REMEDIES UPON DEFAULT
17.1 It is an “Event of Default” under this Agreement if: (a) either of your
respective businesses ceases or a meeting of your respective creditors is
called; (b) any bankruptcy, insolvency, arrangement, reorganization,
receivership or similar proceeding is commenced by or against either of you
under any federal or state law; (c) either of you breach any representation,
warranty or covenant contained in this Agreement; (d) either of you fail to pay
any Obligation when due, or (e) any default shall have occurred under any other
agreement or arrangement between us and either of you.
17.2 After the occurrence and during the continuance of an Event of Default
which is not waived by us, we may terminate this Agreement without notice to
you. We shall then have immediate access to any and all Books and Records as may
pertain to the Accounts, Returned Goods and any other collateral hereunder.
Furthermore, as may be necessary to administer and enforce our rights in the

11



--------------------------------------------------------------------------------



 



Accounts, Returned Goods and any other collateral hereunder, or to facilitate
the collection or realization thereof, we have your permission to use (at your
expense) your personnel, supplies, equipment, computers and space, at your place
of business or elsewhere.
17.3 After the occurrence and during the continuance of an Event of Default
which is not waived by us, with respect to any other property or collateral in
which we have a security interest, we shall have all of the rights and remedies
of a secured party under Article 9 of the Uniform Commercial Code. If notice of
intended disposition of any such property or collateral is required by law, it
is agreed that ten (10) days notice constitutes reasonable notice. The net cash
proceeds resulting from the exercise of any of the foregoing rights, after
deducting all charges, costs and expenses (including reasonable attorneys’ fees)
will be applied by us to the payment or satisfaction of the Obligations, whether
due or to become due, in such order as we may elect. You remain liable to us for
any deficiencies. With respect to Factor Risk Accounts and Returned Goods
relating thereto, you hereby confirm that we are the owners thereof, and that
our rights of ownership permit us to deal with this property as owner and you
confirm that you have no interest therein.
18. MISCELLANEOUS PROVISIONS
18.1 This Agreement, and all attendant documentation, as the same may be amended
from time to time, constitutes the entire agreement between us with regard to
the subject matter hereof, and supersedes any prior agreements or
understandings. This Agreement can be changed only by a writing signed by both
of us. Our failure or delay in exercising any right hereunder will not
constitute a waiver thereof or bar us from exercising any of our rights at any
time. The validity, interpretation and enforcement of this Agreement is governed
by the laws of the State of New York, excluding the conflict laws of such State.
18.2 The Client Service Guide, as supplemented and amended from time to time
(the “Guide”) has been furnished to you or is being furnished to you
concurrently with the signing of this Agreement, and by your signature below you
acknowledge receipt thereof. The Guide provides information on credit approval
processes, accounting procedures and fees. The procedures for Electronic Batch
Transmission are covered in supplemental instructions to the Guide. From time to
time, we may provide you with amendments, additions, modifications, revisions or
supplements to the Guide, which will be operative for transactions between us.
All information and exhibits contained in the Guide, on any screen accessed by
you, and on any print-outs, reports, statements or notices received by you are,
and will be, our exclusive property and are not to be disclosed to, or used by,
anyone other than you, your employees or your professional advisors, in whole or
in part, unless we have consented in writing.

12



--------------------------------------------------------------------------------



 



18.3 This Agreement binds and benefits each of us and our respective successors
and assigns; provided, however, that you may not assign this Agreement or your
rights hereunder without our prior written consent. You agree that we may,
without notifying you, sell, assign or transfer our rights and obligations under
this Agreement, including, without limitation, our rights and obligations with
respect to the Accounts and the Collateral, provided, however, unless there
shall have occurred and be continuing a Default or Event of Default, we shall
only assign our rights to an Eligible Assignee, as such term is defined in the
Financing Agreement.
18.4 Section headings are for convenience only and are not controlling. The use
of “including” means “including without limitation”.
18.5 If any provision of this Agreement is contrary to, prohibited by, or deemed
invalid under applicable laws or regulations, such provision will be
inapplicable and deemed omitted to such extent, but the remainder will not be
invalidated thereby and will be given effect so far as possible.
18.6 You further represent or covenant, as the case may be, that you: (i) are
familiar with all applicable laws, regulations, orders, etc. in effect from time
to time relating to anti-money laundering and terrorism (“Anti-Terrorism Laws”)
of the United States of America, including the USA Patriot Act; (ii) acknowledge
that your transactions are subject to applicable Anti-Terrorism Laws; (iii) will
comply in all material respects with all applicable Anti-Terrorism Laws,
including, if appropriate, the USA Patriot Act; (iv) acknowledge that our
performance hereunder is also subject to our compliance with all applicable
Anti-Terrorism Laws, including the USA Patriot Act; (v) acknowledge that we will
not conduct business with any Blocked Person and we will not knowingly purchase
any Account due from a Blocked Person; (vi) will provide to us all such
information about your ownership, officers, directors, business structure and,
to the extent not prohibited by applicable law or agreement, customers, as we
may reasonably require; and (vii) will take such other action as we may
reasonably request in connection with our obligations described in clause
(iv) above. “Blocked Person” shall mean any person: (i) listed in the annex to
Executive Order 13224, (ii) owned or controlled by, or acting for or on behalf
of, any person listed in the annex to Executive Order 13224, (iii) with which we
are prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law, (iv) that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order 13224, (v) a person that is
named a “specially designated national” or “blocked person” on the most current
list published by OFAC or other similar list, (vi) a person that is named a
“denied person” on the most current list published by the U.S. Commerce
Department, or (vii) (A) an agency of the government of a Sanctioned Country,
(B) an organization controlled by a Sanctioned Country, or (C) a person resident
in a Sanctioned Country to the

13



--------------------------------------------------------------------------------



 



extent subject to a sanctions program administered by OFAC. “Sanctioned Country”
shall mean any country subject to the sanctions program identified on the most
current list maintained by OFAC.
19. JOINT ADMINISTRATION/SPECIAL PROVISIONS REGARDING MULTIPLE CLIENTS
19.1 The Client Representative shall act under this Agreement as the
representative of each of you, and you hereby appoint and authorize the Client
Representative to serve as your representative hereunder, for all purposes,
including, without being limited to, receiving account statements and other
notices and communications to either of you from us. In connection with the
joint administration of this Agreement, each of you expects to derive benefit,
directly or indirectly, from this Agreement, since the successful operation of
each of your operations is dependent on the continued successful performance of
the functions of the integrated group. Without limiting the foregoing, however,
in addition to actions taken by the Client Representative hereunder, any action
taken by either of you under this Agreement or under any other agreement between
us and either of you, including without limitation any action of your respective
officers, employees or agents, shall also be deemed to be properly authorized by
each of you and shall additionally constitute an action that is valid, binding
and enforceable for all purposes of this Agreement against each of you. We shall
keep separate accounts in each of your names and we shall be entitled to rely
upon your respective instructions and/or the instructions of the Client
Representative with respect to these accounts. It is, however, expressly
understood and agreed that the separate accounts are merely for your respective
bookkeeping convenience and that for all purposes this Agreement, we may treat
all accounts carried on our books for either of you subject to section 19.2
below. You hereby additionally confirm that the foregoing arrangement shall have
no effect on the joint and several character of your liability for the
Obligations.
19.2 The Obligations shall constitute the joint and several, direct and general
obligation of each of you, including without limitation, for any chargebacks,
commissions, interest, fees, costs, expenses, and any advances made and to be
made by us to either of you under this Agreement. Furthermore, any collateral
security now or hereafter given to us by either of you shall secure all
Obligations, on a collective basis, and shall be deemed to be pledged as
security for any and all Obligations of either and both of you to us.
Notwithstanding anything to the contrary contained herein, you shall be jointly
and severally liable to us for all Obligations and shall have the obligations of
a co-maker with respect to the Obligations, it being agreed that all of our
dealings with the Client Representative as herein set forth inure hereunder to
the benefit of each of you, and that we are relying on the joint and several
liability of each of you as co-makers in respect of the Obligations.

14



--------------------------------------------------------------------------------



 



19.3 Your joint and several liability shall not be impaired or affected by any
modification, supplement, extension or amendment or any contract or agreement to
which either of you may hereafter agree (other than an agreement signed by us
specifically releasing such liability), nor by any delay, extension if time,
renewal, compromise or other indulgence granted by us with respect to any of the
Obligations, nor by any other agreements or arrangements whatever with either of
you or with anyone else, each of you hereby waiving all notice of such delay,
extension, release, substitution, renewal, compromise or other indulgence, and
hereby consenting to be bound thereby as fully and effectually as if it had
expressly agreed thereto in advance. Your liability is direct and unconditional
as to all of the Obligations, and may be enforced without requiring us first to
resort to any other right, remedy or security. You hereby expressly waive
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Obligations and/or this Agreement (other than notices expressly
required in this Agreement) and any requirement that we protect, secure, perfect
or insure any lien or any property subject thereto or exhaust any right or take
any action against any of you or any Collateral.
{Remainder of Page Intentionally Left Blank}

15



--------------------------------------------------------------------------------



 



20. JURY TRIAL WAIVER
To the extent permitted by applicable law, we each hereby waive any right to a
trial by jury in any action or proceeding arising directly or indirectly out of
this Agreement, or any other agreement or transaction between us or to which we
are parties.
If the foregoing is in accordance with your understanding, please so indicate by
signing and returning to us the original and one copy of this Agreement. This
Agreement will take effect as of the date set forth above but only after being
accepted below by one of our officers in New York, New York, after which we
shall forward a fully executed copy to you for your files.

          Sincerely,    
 
        THE CIT GROUP/COMMERCIAL SERVICES, INC.    
 
       
By:
  /s/ Geoffrey Goldstein    
 
       
Name:
  Geoffrey Goldstein    
Title:
  Vice President    

                  Read and Agreed to:            
 
                BERNARD CHAUS, INC.   CYNTHIA STEFFE ACQUISITION, LLC    
 
               
By:
  /s/ David Stiffman   By:   /s/ David Stiffman    
 
               
Name:
  David Stiffman   Name:   David Stiffman    
Title:
  Chief Operating Officer   Title:   Chief Operating Officer    
 
                S.L. DANIELLE ACQUISITION, LLC.            
 
               
By:
  /s/ David Stiffman            
 
               
Name:
  David Stiffman            
Title:
  Chief Operating Officer            
 
               

16



--------------------------------------------------------------------------------



 



                  Accepted at New York, New York            
 
                THE CIT GROUP/COMMERCIAL SERVICES, INC.   S.L. DANIELLE
ACQUISITION, LLC.    
 
               
By:
  /s/ Kevin J. Winsch   By:   /s/ David Stiffman    
 
               
Name:
  Kevin J. Winsch   Name:   David Stiffman    
Title:
  Senior Vice President   Title:   Chief Operating Officer    

17